1. Bengu Blocker, Thembelihle
Thembelihle Bengu Blocker is a citizen and national of South Africa. She is currently detained
subject to 8 U.S.C. § 1231 pursuant to a final order of removal. Bengu Blocker entered the U.S.
on March 24, 2012, as a J-1 non-immigrant exchange visitor. Bengu Blocker’s J-1 visitor visa
expired on May 9, 2012, and her status was terminated per SEVIS on September 4, 2012, for
failure to pursue exchange visitor program activities. She failed to depart the United States after
the termination of her lawful status.
On October 26, 2018, the New Milford Police Department, New Milford, CT arrested Bengu
Blocker for 2nd degree assault and disorderly conduct. The police reports reflect that she stabbed
her ex-boyfriend with a steak knife. The report also indicates she swung a vase at her ex-
boyfriend and tried to grab a pot of water to throw at him as well. These charges are still
pending. A protective order was also issued against Bengu Blocker after this arrest.
Upon her arrest by ICE, Bengu Blocker provided the ICE officers with a false name. She
eventually provided her true identity after ICE obtained fingerprints from her. At the time of her
arrest by ICE, she claimed to have no medical conditions and to be in good health.
An immigration judge ordered Bengu Blocker held without bond due to a finding of danger if
released in February of 2019. An immigration judge denied her applications for relief from
removal and ordered her removed on July 11, 2019. Bengu Blocker filed an appeal to the Board
of Immigration Appeals (“BIA”) which was dismissed on December 12, 2019, thus rending her
subject to Section 1231 due to her final order.
On January 30, 2020, ERO served Bengu Blocker with a Failure to Comply letter for failure to
fill out travel document paperwork and turn over her passport as required by statute and
regulation. On March 19, 2020 an additional Failure to Comply letter were served on Bengu
Blocker as she continues to refuse to assist ERO in obtaining necessary travel documents to
effectuate her removal order as required by statute and regulation.
ICE asserts that Ms. Bengu Blocker should remain in ICE custody. She is a risk to public safety
as demonstrated by her pending charges for assault and disorderly conduct, as well as a flight
risk due to her lack of family ties in the United States, her final order of removal and her Failure
to Comply status. ICE does not believe she would comply with any court ordered or ICE issued
conditions of release.


2. Masimula, Thandokuhle Zawa
Thandokuhle Zawa Masimula is a citizen and national of South Africa. She is currently detained
subject to 8 U.S.C. § 1231 pursuant to a final order of removal.
Masimula came into ICE custody on April 3, 2019, when encountered at Hillsborough County
Department of Corrections for the pending charges of stalking-domestic (two incidents), simple
assault-domestic (also two incidents), intimidation, and breach of bail. Those charges remain
pending.
An immigration judge ordered Masimula removed on May 9, 2019. She did not appeal and
therefore she has a final order of removal.
ICE asserts that Ms. Masimula should remain in ICE custody. She is a risk to public safety as
demonstrated by her pending charges for stalking, simple assault, and intimidation. ICE also
believes her to be a flight risk based upon her final order of removal.


3. Arreaga, Marvin E
Marvin Arreaga is a citizen and national of Guatemala who entered the U.S. at an unknown place
and time without inspection by an immigration officer. He is currently detained subject to 8
U.S.C. § 1226(a).
On June 5, 1995, Arreaga was convicted of assault with a dangerous weapon. On February 15,
2013, Arreaga was convicted of disorderly conduct and carrying a dangerous weapon. This
charge stemmed from threating an individual with a knife outside of a store.
On February 26, 2019, the Lynn Police Department arrested Arreaga for enticing a child under
the age of sixteen and assault and battery. These charges remain pending.
Arreaga came into ICE custody on July 22, 2019. An immigration judge denied Arreaga’s
request for bond in August of 2019 finding that he was a danger to the community. On October
21, 2019, an immigration judge denied Arreaga’s applications for relief from removal but
granted him voluntary departure. Arreaga has appealed to the BIA and his appeal remains
pending.
At his immigration hearing, he testified that he had no health issues aside from taking Tylenol
due to a fight he had in the past.
ICE believes Mr. Arreaga should remain in ICE custody. He is a risk to public safety as
demonstrated by his pending charges for enticing a child under sixteen and assault and battery as
well as his previous weapon convictions.


4. Beltran-Araujo, Jose Alejandro
Jose Alejandro Beltran-Araujo is a citizen and national of Honduras who entered the U.S.
illegally on August 23, 2017. He is is currently detained subject to 8 U.S.C. § 1226(a).
On September 15, 2019, the Stamford Police Department arrested Beltran-Araujo for 3 counts of
risk of injury to a child and one count of 2nd degree assault. According to the police report,
Beltran-Araujo’s girlfriend sought medical treatment at Stamford Hospital after he struck her in
the head with a glass bottle, causing her to lose consciousness. She stated that he was jealous of
her and that this was not the first time he has hit her. She stated that “out of nowhere” he struck
her in the head with a bottle from behind. The police report notes that the officers observed a
bump on her head, scratches on her face, and a swollen bottom lip. Beltran-Araujo admitted
striking the victim in the head with a glass beer bottle in the police report. Additional statements
in the police report from witnesses indicate Beltran-Araujo continued to hit the victim and had to
be physically restrained. The victim’s three minor children were present during this attack.
These criminal charges are still pending at this time.
On March 12, 2020, ERO Boston arrested Beltran-Araujo after he refused an ICE demand that
he report to the ICE ERO Hartford office. At the time of his arrest, he claimed to be in good
health and not to take any medications.
He sought and received a continuance of a bond hearing before the Boston immigration court on
April 8, 2020. Therefore, his bond hearing is scheduled now for April 16, 2020.
ICE believes that Mr. Beltran-Araujo should remain in ICE custody. He is a risk to public safety
as demonstrated by his pending charges for risk of injury to a child and assault. Additionally,
ICE believes he will not comply with conditions of release as he has previously ignored an order
to report to ICE.
5. Carangui, Carlos Enrique
Carlos Enrique Carangui is a citizen and national of Ecuador. Carangui is currently detained
pursuant to 8 U.S.C. § 1226(a). He was previously arrested by ICE on June 14, 2010 and an
immigration judge granted him voluntary departure on November 2, 2010. He departed the
United States on March 2, 2011 but then Carangui illegally reentered the U.S. at an unknown
place on an unknown date.
On February 24, 2020, Carangui was arrested by Danbury Police Department for stalking and
breach of peace. The incident report details a woman reporting to the police that Carangui
repeatedly watches her as she leaves her apartment complex and then follows her to work. The
woman does not know Carangui. She stated that she has tried to take different routes to work but
Carangui follows her every time. A plastic rose was left on her car on Valentines Day and she
believed Carangui left it for her. The police officers performed a surveillance operation and
witnessed Carangui follow the woman after she left her apartment complex on two occasions.
Both charges are currently pending.
Carangui was arrested by ICE on March 18, 2020. Carangui’s next immigration court
appearance is scheduled for April 9, 2020 at which time he can seek a bond hearing with the
immigration judge.
It is recommended that Mr. Carangui remain in ICE custody. He is a risk to public safety as
demonstrated by his pending charges for stalking and breach of peace. ICE also believes him to
be a flight risk as he has illegally entered the United States on multiple occasions, most recently
after receiving voluntary departure from the immigration judge. ICE is also in possession of his
valid passport for expeditious removal should he be ordered removed.
6. Gutierrez-Deleon, Carlos
Carlos Gutierrez-Deleon is a citizen and national of Guatemala who entered the U.S. without
inspection at an unknown place and time. Gutierrez-Deleon was arrested by ICE on September
19, 2019.
ICE targeted Gutierrez-Deleon for arrest due to his arrest by the New Bedford Police Department
for operating under the influence of liquor on February 19, 2018. He pled guilty to this charge in
April of 2018. Per the police report, an officer found Gutierrez-Deleon sleeping in the driver’s
seat of his vehicle with his foot on the brake. The officer later observed him to have glassy and
blood shot eyes and have a strong odor of alcoholic beverage emanating from his breath. He also
had multiple opened cans of beer in the vehicle. He failed field sobriety tests and his breath test
showed him to have a .12% Blood Alcohol Content. Gutierrez-Deleon was also convicted of
operating a motor vehicle with a suspended license and leaving the scene of property damage in
August of 2019.
On March 5, 2020 Gutierrez-Deleon was granted voluntary departure under safeguards by an
immigration judge until May 4, 2020. ICE has explained to Gutierrez-Deleon that ICE can
effectuate his voluntary departure order to Guatemala via a charter flight, but Gutierrez-Deleon
has stated he wants to purchase his own plane ticket to depart the United States and has
requested an extension of time to do so beyond May 4, 2020.
It is recommended that Mr. Gutierrez-Deleon remain in ICE custody. He is a risk to public
safety as demonstrated by his convictions for leaving the scene of property damage, operating
under the influence of liquor, and operating to endanger. ICE also believes him to be a flight risk
as he has no lawful basis to remain in the United States.


7. Ramirez-Madonaldo, Ranferi
Mr. Ramirez-Maldonaldo is a citizen and national of Guatemala who entered the U.S. without
inspection at an unknown place and unknown time. He is currently detained pursuant to 8
U.S.C. § 1226(a).
On April 1, 2012, he was arrested by ICE and was issued a Notice to Appear. Mr. Ramirez-
Maldonaldo was released from ICE custody on bond on May 14, 2012. This bond was canceled
by ERO Boston in February 2019 due to two new arrests in June 2013 and in April of 2018 for
operating under the influence. Mr. Ramirez-Maldonaldo was convicted of operating under the
influence in 2013. His second charge for OUI remains pending. At the time of that arrest, he
had multiple open containers of beer in his vehicle.
At the time of his most recent arrest by ICE, he stated that he had no medical conditions or issues
and was in good health.
At a March 28, 2019 hearing, an immigration judge denied bond for the subject due to his
multiple arrests for operating under the influence.
On August 30, 2019, an immigration judge denied his applications for relief from removal and
ordered him removed. On September 27, 2019, Ramirez-Maldonaldo filed an appeal to the BIA
which remains pending at this time.
It is recommended that Mr. Ramirez-Maldonaldo remain in ICE custody. He is a risk to public
safety as demonstrated by his recidivism of operating a motor vehicle under the influence.
Additionally, ICE deems him to be a flight risk due to the immigration judge’s order of removal
and the fact that if the BIA denies his appeal, Ramirez-Maldonaldo can be expeditiously
removed via an ICE Air Operations charter flight.


8. Portillo, Gerardo
Mr. Portillo is a citizen and national of El Salvador. He is currently subject to mandatory
detention under 8 U.S.C. § 1226(c) on account of his July 9, 2014, conviction for Possession of a
Firearm with Defaced Number, in violation of Massachusetts General Law Chapter 269, Section
11C. Mr. Portillo entered the United States in Miami, FL as a B-2 nonimmigrant on March 1,
1991 and failed to depart the United States after his authorization to remain here terminated. On
June 3, 2003, Mr. Portillo adjusted his status to that of a Lawful Permanent Resident.
Mr. Portillo has an extensive criminal history here in the United States and has amassed 30
arraignments in Massachusetts since 2007. In addition, Mr. Portillo has had two civil restraining
orders issued against him by different females alleging domestic violence. Mr. Portillo has been
convicted of assault and battery on a child, assault and battery, possession of a firearm with
defaced number, firearm identification card, and disorderly conduct. Mr. Portillo also has
numerous pending and dismissed charges.
Mr. Portillo’s assault and battery on a child and possession of a firearm with a defaced number
convictions stem from an incident in in which police responded to a 911 call for injury to a child.
While testifying in Immigration Court, the Mr. Portillo admitted to throwing a chair across the
room while he was in an argument with his father. The chair struck his 7-year-old sister in the
head. The police report reflects that while officers were speaking to the Petitioner, they noticed a
firearm laying in plain view on Mr. Portillo’s bedroom floor, loaded with a live round in the
chamber. The police also found a single piece of ammunition on his dresser drawer.
In addition, various police reports from Mr. Portillo’s numerous arrests and applications for
restraining orders set forth allegations of a pattern of violent and aggressive behavior, especially
towards women and children. For instance, a police report reflects that Mr. Portillo’s girlfriend
and mother of his child filed a restraining order against him, which was extended for a year after
a hearing in which Mr. Portillo was present. In her affidavit, the victim alleged that Mr. Portillo
would choke her, beat her, threaten to kill her and was afraid for their son. Mr. Portillo had
smashed a window to get into the house and punched walls in the apartment where he and the
victim were residing together with their infant son. Years later, another woman requested a
restraining order, notating that Mr. Portillo had been violent with her, as well. She noted he
would choke and beat her and show up at her school when unwanted. She was afraid Mr. Portillo
would harm her or her child. A third female victim was identified when police officers responded
to a disturbing the peace call. Mr. Portillo was verbally abusing the victim with foul language
when the officers arrived, and when instructed by the officers to leave, Mr. Portillo refused
police demands, and followed after the victim when she attempted to leave and retrieve her
purse. The report noted that Mr. Portillo was extremely aggressive and noncompliant.
Mr. Portillo was first brought into ICE custody on April 4, 2017, due to an assault and battery
and assault and battery with a dangerous weapon arrest. He was released after posting bond on
June 6, 2017. ICE canceled this bond and rearrested Mr. Portillo on January 14, 2019, after he
was arraigned on assault and battery on family/household member, intimidation, and malicious
destruction of property charges. Upon his arrest by ICE, Mr. Portillo only reported a condition of
asthma.
On March 10, 2020, an immigration judge granted Mr. Portillo’s application for adjustment of
status to a lawful permanent resident with a waiver for his convictions. The Department of
Homeland Security filed an appeal of this decision with the Board of Immigration Appeals on
April 3, 2020. Such appeal remains pending. As such, Mr. Portillo’s removal proceedings are
still ongoing and he remains subject to mandatory detention pursuant to Section 1226(c).
ICE avers that Mr. Portillo remain in custody pending the outcome of the government’s appeal,
as he poses a significant threat to the public based on his extensive and violent criminal history.


9. Corleto, Kevin Eduardo
Mr. Corleto is a 28-year-old citizen and national of El Salvador, who entered the United States
without inspection at an unknown place on an unknown date. He is currently subject to
mandatory detention under 8 U.S.C. § 1226(c) on account of his July 31, 2019 convictions for
two counts of trafficking in cocaine, for which he received a 10-year sentence, 42 months to
serve and 78 months suspended. In August of 2017, Mr. Corleto was also convicted of willful
trespass and disorderly conduct.
The police report from his drug trafficking arrest indicates that the Newport, Rhode Island Police
Department executed a search warrant at Mr. Corleto’s residence on August 28, 2018. As a result
of that warrant, the police seized sixty-eight individual plastic bags of cocaine, totaling 26.4
grams; 7 individually packaged ounces of cocaine; a digital scale; $1,328.00 in cash; and
additional items known to be used in narcotics trafficking. The total street value of the cocaine
seized amounted to $28,000.00.
On December 4, 2019, Mr. Corleto was taken into ICE custody. At the time ICE arrested Mr.
Corleto, he reported that he was in good health and was not taking any medications. Mr.
Corleto’s final hearing on his application for relief from removal is scheduled before the Boston
Immigration Court on April 9, 2020. Thus, his removal proceedings are ongoing and he remains
subject to Section 1226(c).
ICE asserts that Mr. Corleto remain in ICE custody pending the outcome of his removal
proceedings. Mr. Corleto is a risk to public safety, as demonstrated by his convictions for drug
trafficking, willful trespass, and disorderly conduct. In addition, he poses a significant risk of
flight given the limited relief available to him on account of his drug trafficking convictions.


10. Rojas Ceballos, Juan Pablo
Mr. Rojas Ceballos is a citizen and national of Columbia. He is currently detained under 8
U.S.C. § 1226(a). Mr. Rojas Ceballos entered the United States without inspection at an
unknown place on an unknown date.
Mr. Rojas Ceballos came into ICE custody on October 25, 2019, after having been arrested by
Branford Police Department in Branford, Connecticut for possession of a controlled substance,
possession with intent to sell or dispense, risk of injury to a child, and operation of a drug
factory. The Drug Enforcement Administration in New Haven, Connecticut advised ICE that
these charges stemmed from a search warrant that was executed at his home residence. As a
result of that warrant, the police seized: $9,733.00 in cash, multiple containers of marijuana,
edible items containing THC, over 80 Xanax pills, and other paraphernalia know to be used in
narcotics trafficking. Mr. Rojas Ceballos’ next state court hearing for these charges is on June 2,
2020.
As a result of these pending charges, Mr. Rojas Ceballos’ two-year-old son was taken by the
Connecticut Department of Children and Families. In addition, Mr. Rojas Ceballos has
previously been arrested for breach of peace and possession of a controlled substance. Both
charges were nol prossed by New Haven County Courthouse. When ICE arrested Mr. Rojas
Ceballos, he reported that he did not have any medical issues and did not take any medications.
On February 12, 2020, an immigration judge denied Mr. Rojas Ceballos’s request for bond,
finding the ICE had met its burden to prove that Mr. Rojas Ceballo poses a danger to the
community due to the complex drug operation he was operating out of his home. Mr. Rojas
Ceballos’ appeal of that decision is still pending with the Board of Immigration Appeals. His
final hearing on his applications for relief from removal is scheduled before the Boston
Immigration Court on April 15, 2020.
ICE recommends that Mr. Rojas Ceballos remain in its custody. He is a risk to public safety as
his charges for operating a drug conspiracy from his apartment remain pending. He also poses a
significant risk of flight, as his success on his applications for relief from removal is speculative
given the very serious criminal charges pending against him.
